Citation Nr: 1328003	
Decision Date: 09/03/13    Archive Date: 09/10/13

DOCKET NO.  11-09 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), mood disorder, and psychotic disorder.

2.  Entitlement to service connection for alcohol and drug dependency, to include as secondary to an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1982 to June 1985. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The Veteran's appeal, which has previously been construed as consisting of a claim for service connection for PTSD, has been recharacterized by the Board as indicated on the title page of this decision in light of the Court's holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (claimant seeking service connection for psychiatric disability who has no special medical expertise is not competent to provide diagnosis requiring application of medical expertise to facts such as claimant's description of history and symptoms; VA should construe claim for service connection based on reasonable expectations of a non-expert claimant). 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran filed his claims in April 2010.  He traces his PTSD and associated drug and alcohol dependency to an in-service incident while aboard the Coast Guard Cutter Gallatin in Haiti.  He also indicated that his alcohol/drug addiction is secondary to his psychiatric disorder.  See VA Forms 21-4138 dated March 24, 2010 and October 18, 2010.

The RO scheduled the Veteran for three VA compensation examinations, but he failed to report for all of them because he was incarcerated.  The duty to assist incarcerated veterans requires VA to tailor its assistance to meet the peculiar circumstances of confinement, as such individuals are entitled to the same care and consideration provided to their fellow veterans.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Bolton v. Brown, 8 Vet. App. 185, 191 (1995).

VA does not have the authority to require a correctional institution to release a veteran so that VA can provide him the necessary examination at the closest VA medical facility.  See, e.g., 38 U.S.C.A. § 5711 (West 2002).  Nevertheless, VA's duty to assist an incarcerated veteran includes: (1) attempting to arrange transportation of the claimant to a VA facility for examination; (2) contacting the correctional facility and having their medical personnel conduct an examination according to VA examination work sheets; or (3) sending a VA or fee-basis examiner to the correctional facility to conduct the examination.  See Bolton, 8 Vet. App. at 191.  In Bolton, the Court remanded a case where the RO claimed an inability to get a fee-basis physician to conduct an examination at a correctional facility.  In that case, further efforts were deemed necessary to attempt to examine the veteran.

The VA Adjudication Procedure Manual contains a provision for scheduling examinations for incarcerated veterans.  The Manual calls for the agency of original jurisdiction (AOJ) or the local Veterans Health Administration (VHA) Medical Examination Coordinator to confer with prison authorities to determine whether the Veteran should be escorted to a VA medical facility for examination by VHA personnel.  If that is not possible, the Veteran may be examined at the prison by: (1) VHA personnel; (2) prison medical providers at VA expense; or (3) fee-basis providers contracted by VHA.  See M21-1MR, Part III, Subpart iv.3.A.11.d.

Based on the foregoing, the Board finds that a medical opinion is required in order to determine the nature and etiology of any psychiatric disorders that may be present.  Thus, if the Veteran is still incarcerated, the RO should take all reasonable measures to provide him with an examination in compliance with the procedures outlined in M21-1MR, Part III, Subpart iv.3.A.11.d, as noted herein.  See also Bolton, 8 Vet. App. at 191.  

The Board notes the RO should attempt to obtain the deck logs for the US Coast Guard Cutter Gallatin to assist the Veteran with his claim.  On remand, the RO should contact the National Archives and Records Administration (NARA), the Joint Services Records Research Center (JSRRC), and/or any other appropriate facility, to attempt to verify the Veteran's claim by obtaining complete deck logs for the period from October 1983 to February 1984.  

The Veteran has also indicated that the U.S. Embassy in Port-Au-Prince, Haiti, may have records showing that he was abandoned in Haiti.  On remand, efforts should be undertaken to obtain these records.

Treatment records from the California Department of Corrections show that the Veteran reported two or three inpatient hospitalizations after his separation from service, to include in New York and California.  On remand, these records should be obtained, as well as any more recent records from the California Department of Corrections.  

In addition, the Veteran should be provided VCAA notice as to the matter of secondary service connection.  

Finally, the Veteran submitted relevant medical records from the California Department of Corrections to the Board in August 2011.  He did not waive RO consideration of this evidence.  Remand for the issuance of a supplemental statement of the case is required.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA letter addressing the claim for entitlement to service connection for alcohol and drug dependency, to include as secondary to an acquired psychiatric disorder.  See 38 C.F.R. § 3.310.

2.  Make arrangements to obtain the Veteran's complete treatment records from the California Department of Corrections, dated since May 2011.

3.  Ask the Veteran to identify all medical care providers that treated him for any psychiatric problems between May 1985 and March 2010, to include any inpatient hospitalizations in New York and California.  Make arrangements to obtain all records that he adequately identifies.

4.  Contact the NARA, the JSRRC, and/or any other appropriate facility to request complete deck logs from the USCGC Gallatin (WHEC 721) for the period from October 1983 to February 1984.  See VA Forms 21-4142 and VA Form 21-4138, dated August 2, 2011.  Any additional action necessary to obtain copies of the deck logs, to include follow-up action requested by the contacted entity, should be accomplished. 

5.  The Veteran has stated that the U.S. Embassy in Port-Au-Prince, Haiti, may have records showing that he was abandoned in Haiti between October 1983 to February 1984.  See VA Forms 21-4142 and VA Form 21-4138, dated August 2, 2011.  Make arrangements to obtain these records.

6.  Thereafter, take all reasonable measures to schedule the Veteran for the examination requested below.  If the Veteran remains incarcerated, confer with prison authorities to determine whether the Veteran may be escorted to a VA medical facility for examination or if an examination at the prison is feasible.  See M21-1MR, Part III.iv.3.A.11.d.  If that is not possible, the Veteran may be examined at the prison by: (1) VHA personnel; (2) prison medical providers at VA expense; or (3) fee-basis providers contracted by VHA.  Determine which is the most feasible option.

Schedule the Veteran for a VA psychiatric examination.  All studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the service treatment records.  

The examiner should identify all psychiatric disorders found to be present, to include PTSD, mood disorder, psychotic disorder, etc.  For each diagnosed disorder, please state:

Is it at least as likely as not (50 percent or greater probability) that it had its clinical onset during the Veteran's active service or is related to any in-service disease, event, or injury?  In providing this opinion, the examiner should specifically consider the psychiatric complaints and findings noted in the service treatment records.

If a diagnosis of PTSD is deemed appropriate, the examiner should clearly explain how the diagnostic criteria are met, as well as comment upon the link between any stressor(s) and the Veteran's symptoms.

The examiner should identify if the Veteran, at any time during the pendency of this claim had a drug or alcohol dependency.  If so, the examiner must state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's drug or alcohol dependency is the result of, or is aggravated by the psychiatric disorder.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

7.  Next, review the medical examination report obtained to ensure that the remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered.

8.  Finally, after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


